TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 18, 2022



                                     NO. 03-22-00227-CR


                              Steven Duane Williams, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment of conviction entered by the trial court. Steven Duane

Williams has filed a motion to dismiss the appeal. Therefore, the Court grants the motion,

allows Williams to withdraw his notice of appeal, and dismisses the appeal. Because Williams is

indigent and unable to pay costs, no adjudication of costs is made.